 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          OPENROAD AUTO GROUP INC,                         CASE NO. C18-1820 MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          SILVER ARROW CARS LTD,

14                                 Defendant.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          Having read Plaintiff’s Motion for Default Judgment, the Court notes that Plaintiff has

19   submitted insufficient evidence for the Court to render judgment. In particular, Plaintiff has not

20   provided evidence to support the principal judgment amount of $137,740.28. The Court

21   therefore orders Plaintiff to provide support for each line item amount claimed in its Motion for

22   Default Judgment, organized as it is presented in the Motion (Dkt. No. 16).

23

24


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed April 22, 2019.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
